CRIST, Judge.
Wife appeals the dissolution decree because it only awarded her approximately half of the marital property. We affirm.
This marriage lasted less than two years. The trial court set apart to wife her separate property valued at approximately $100,000. It set apart to husband his separate property valued at approximately $10,-000. The court found $11,935.97 in marital property and ordered wife to pay husband $5,000 for his share.
Wife claims error in the marital property award of $5,000 to husband. She says the trial court did not consider the source of the funds, gifts by husband to wife, property excluded by agreement, and the cost of medical treatment wife will require based on a condition that arose during marriage. We presume the trial court considered all of the evidence and the statutory requirements and must affirm the judgment because there is substantial evidence to support it. Steinmeyer v. Steinmeyer, 669 S.W.2d 65, 68[10] (Mo.App.1984). We defer to the trial judge’s decision on the credibility of the testimony. O’Neal v. O’Neal, 703 S.W.2d 535, 537 (Mo.App.1985).
*794The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. Request for damages for a frivolous appeal under Rule 84.19 is denied.
Judgment affirmed in accordance with Rule 84.16(b).
KELLY, P.J., and SMITH, J., concur.